Citation Nr: 0212315	
Decision Date: 09/17/02    Archive Date: 09/26/02

DOCKET NO.  98-14 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

Entitlement to an increased rating for postoperative 
residuals, Elmslie procedure, left ankle with degenerative 
changes, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

K. Gallagher, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to August 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from May 1997 and July 1999 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.  The May 1997 rating decision 
found clear and unmistakable error (CUE) in a prior rating 
decision which had denied a claim for a temporary total 
rating under 38 C.F.R. § 4.30 for a period of convalescence 
for a fractured 5th metatarsal, left foot, and revised the 
prior decision so that service connection was granted for the 
fractured metatarsal, a temporary total rating assigned for 
convalescence, and, following the period of convalescence, an 
initial noncompensable disability rating was assigned for 
service-connected fracture, left 5th metatarsal, remote, 
healed.  The veteran appealed the assignment of the initial 
noncompensable rating to the Board, alleging that it should 
be higher.

In the July 1999 rating decision, the RO continued a 20 
percent rating for postoperative residuals, Elmslie 
procedure, left ankle with degenerative changes.  The veteran 
appealed that decision to the Board, alleging that the rating 
for his left ankle disability should be higher.

The Board remanded this case in June 2000 and March 2001 for 
further development of the evidence and clarification of the 
veteran's representative.  While on remand in May 2002, the 
RO granted service connection for a back disability secondary 
to the service-connected left ankle disability, and therefore 
that claim is no longer before the Board on appeal.

In August 2002, the Board received additional medical 
evidence from the veteran pertaining to his left ankle and 
fracture, left 5th metatarsal, disabilities.  Based on this 
evidence, the Board has decided to undertake additional 
development on the issue of an initial compensable rating for 
the fracture, left 5th metatarsal, pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  When it is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 
23, 2002) (to be codified at 38 C.F.R. § 20.903.)  After 
giving the notice and reviewing the response to the notice, 
the Board will prepare a separate decision addressing these 
issues.

The evidence submitted by the veteran also pertains to the 
left ankle disability.  The Board has reviewed this evidence 
in connection with the claim and rendered a decision below.  
Because the additional evidence was submitted by the 
appellant's representative, the Board need not provide notice 
of the evidence and a copy of it to the appellant pursuant to 
Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 20.903(b).)

There has been a significant change in the law during the 
pendency of this appeal.  Specifically, on November 9, 2000, 
the Veterans Claims Assistance Act of 2000 (VCAA) was 
enacted.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 1991 & Supp. 2002).  Among other things, this law 
eliminated the former requirement in the law that the 
claimant submit a well grounded claim before being afforded 
assistance in the claim's development by VA.  The new law 
also clarified the obligations of VA with respect to the duty 
to notify claimants what information or evidence is needed in 
order for the claim to be granted and affirmed VA's duty to 
assist claimants by making reasonable efforts to get the 
evidence needed.  The law applies to all claims filed on or 
after the date of its enactment or, as in this case, filed 
before the date of enactment and not yet subject to a final 
decision as of that date because of an appeal filed which 
abated the finality of the decision appealed.  38 U.S.C.A. 
§ 5107, Note (West Supp. 2002); cf. Dyment v. Principi, No. 
00-7075, slip op. at 18-20 (Fed. Cir. Apr. 24, 2002) (holding 
that only section 4 of the VCAA, amending 38 U.S.C. § 5107, 
was intended to have retroactive effect); Bernklau v. 
Principi, No. 00-7122, slip op. at 19 (Fed. Cir. May 20, 
2002) (suggesting that a proceeding which was complete before 
VA, but which was on appeal to the Court or to the Federal 
Circuit at the time the VCAA was enacted, should not be 
remanded to the Board for further proceedings under 
section 3(a) of the VCAA).

With regard to the VCAA, the Board finds that with respect to 
this claim all possible development has been conducted.  See 
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (noting 
that the VCAA is a reason to remand many, many claims, but it 
is not an excuse to remand all claims).  All required notice 
and development action specified in this statute have been 
complied with during the pendency of the current appeal.  
Specifically, the Board notes that the RO sent the veteran a 
letter, dated in July 2001, notifying him about the new law 
and informing him of the type of evidence necessary to 
substantiate the claim.  It informed him that it would assist 
in obtaining identified records, but that it was his duty to 
give enough information to obtain the additional records and 
to make sure the records were received by VA.  See Quartuccio 
v. Principi, No. 01-997 (U.S. Vet. App. June 19, 2002) 
(holding that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).  In addition, the statement of the case 
and the supplemental statements of the case, provided to both 
the veteran and his representative, specifically satisfy the 
requirement of section 5103 of the new statute.  They notify 
the veteran and his representative of the evidence necessary 
to substantiate his claim.  All evidence and records 
identified by the veteran as relevant to his claim have been 
obtained for review.  VA has accorded the veteran a personal 
hearing and VA examinations in relation to his claim.  In 
response to VA's notification to the veteran, he has 
submitted additional medical evidence which the Board has 
reviewed in deciding his appeal.



FINDINGS OF FACT

Postoperative residuals, Elmslie procedure, left ankle with 
degenerative changes, is currently manifested by severe 
instability of the ankle with severe degenerative changes of 
the medial malleolus, marked changes within the fibula 
laterally, and breakdown of the anterior lip of the tibia.


CONCLUSION OF LAW

The criteria for an increased rating to 30 percent, but not 
higher, for postoperative residuals, Elmslie procedure, left 
ankle with degenerative changes, have been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.7, 4.71a, 
Diagnostic Code 5262 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.

The veteran is in receipt of VA compensation benefits under 
38 U.S.C. § 1151, which provides compensation for additional 
disability caused by hospital care, medical services, 
surgical treatment, or examination furnished by VA as if such 
additional disability were service-connected, for a left 
ankle disability resulting from a surgical procedure 
performed on the left ankle at a VA medical center (VAMC) in 
August 1987.  38 U.S.C.A. § 1151 (West 1991 and Supp. 2002).  
A 10 percent evaluation was in effect for the left ankle 
disability from August 1987.  That rating was increased to 20 
percent, effective in July 1992.

Medical evidence of record from the late 1980s and early 
1990's show that the primary manifestation of the left ankle 
disability was instability of the ankle.  For example, VA 
outpatient treatment records dated in March 1987 reflected 
swelling of the ankle and relaxed lateral malleolar ligaments 
resulting in an unstable ankle.  An August 1987 VA Medical 
Record Report reflected a primary diagnosis of chronic 
lateral ankle disability, left ankle, and showed that the 
veteran's chief complaint was chronic pain and instability of 
the left ankle which had been unresponsive to conservative 
therapy including ankle bracing.  On physical examination, 
the ankle was grossly unstable.  The veteran underwent a 
modified Elmslie procedure to the left ankle at the VAMC in 
August 1987.  

Medical evidence post-dating the surgical procedure reflected 
that the left ankle continued to be unstable.  In this 
regard, a statement, dated in February 1988, from a private 
physician noted that the veteran was in need of a lateral 
ankle stabilizer.  The February 1988 report of the 
physician's examination of the veteran showed instability on 
inversion of the ankle over the lateral ligament complex.

A July 1990 statement from a private podiatrist, Dana J. 
Myers, D.P.M., reflected that the veteran had been seen the 
month before with a complaint of popping of the peroneal 
tendon on the left ankle that popped out onto the lateral 
malleolus.  Orthopedic examination reflected peroneal tendon 
dislocation just posterior to the peroneal groove of the left 
ankle with an enlarged medial malleolus.  The veteran's left 
foot was larger than the right foot by approximately one and 
a half sizes.  The doctor rendered the opinion that these 
findings were most likely due to the surgical procedure.

The veteran testified at a hearing at the RO in April 1991.  
He stated that when the ligament in his ankle popped out of 
place and moved all the way over it felt like an electrical 
shock and that, if he were carrying anything when it 
happened, he would fall to his knees.

A June 1991 VA x-ray report pertaining to the left ankle 
showed the post-surgical changes.  On a June 1991 VA 
examination report, the examiner noted that the veteran 
reported continued discomfort in the ankle and frequent 
dislocation of the transplanted tendon from behind the 
lateral malleolus of the ankle to a position overlying the 
lateral malleolus.  The veteran stated he noticed the 
dislocation more frequently when he walked over unleveled 
terrain, and he reported that he could voluntarily dislocate 
the tendon by everting the ankle.  The examiner also noted 
that the veteran's left foot was longer than the right and 
that the veteran and his wife stated that the left foot had 
become longer since the surgery on the ankle.

On physical examination, there was normal range of motion on 
inversion and some limitation of motion on eversion.  When 
the veteran internally rotated the leg at the knee with 
association with inversion of the ankle, the tendinous 
structure could be made to dislocate.  When the normal 
position of the ankle was restored, the examiner could feel 
the tendon pop back into its position posterior to the 
malleolus.  The examiner noted the disparity in the length of 
the feet, and a photograph of the feet reflecting the 
disparity accompanies the examination report.

A December 1991 VA x-ray report pertaining to the left ankle 
showed unchanged post-operative residuals since the June 1991 
x-ray report.  It also showed questionable early post 
traumatic degenerative joint disease.

On an October 1992 VA examination report, the examiner noted 
no swelling of the ankle joint itself.  There was a bony 
prominence of the medial malleolus of both ankles, more so on 
the left than the right.  Clinically, there was less 
instability of the left ankle than the right.  Dorsiflexion 
of both ankles was to 25 degrees past neutral.  Plantar 
flexion was to 80 degrees past neutral.

The veteran testified again at a hearing at the RO in January 
1993.  He stated that his left ankle was more painful, and 
that the ankle condition interfered with his ability to walk.

On a May 1995 VA examination report, the veteran reported 
recurrent pain involving his ankle and foot since an 
inservice injury to the ankle and several subsequent sprains 
of the ankle.  He reported that the August 1987 surgery had 
been of no help and that his ankle had instead become worse.  
On examination there was a surgical scar over the left ankle.  
There was no redness, heat or effusion.  There was lateral 
instability and laxity.  A ligamentous band was palpable just 
posterior to the lateral malleolus.  It was tender to deep 
palpation.  There was slight swelling and tenderness about 
the ankle.  Dorsiflexion of the ankle was to 20 degrees and 
plantar flexion to 30 degrees.  Inversion was to 15 degrees 
and eversion to 15 degrees.

VA outpatient treatment reports of the veteran in 1995 showed 
chronic left ankle pain and instability.

In a February 1996 statement, Dr. Myers indicated that the 
veteran had foot malfunction as well as a left ankle problem.  
His feeling was that, based on the foot malfunction alone, 
the veteran had a 35 percent to 45 percent total disability.  
He emphasized his opinion that the veteran's disability was 
not an ankle problem per se now but a problem in overall foot 
function.  He further stated that x-rays would not be 
significant for arthritic changes because that was not the 
problem; rather, the problems was a biomechanical functional 
problem.

In April 1996, the veteran notified the RO that he had broken 
his left 5th metatarsal and requested that a temporary total 
rating be assigned for a period of convalescence for this 
injury.  An April 1996 statement from Stephen S. Pirotta, 
D.P.M., reflected that the veteran was service-connected for 
a left ankle disability, and Dr. Pirotta noted that the 
veteran had twisted his left ankle which allowed the 5th 
metatarsal bone to fracture.  He stated that the fracture had 
resulted due to the chronic ankle instability.  In a May 1996 
statement, Dr. Pirotta noted that x-rays showed a break 
dorsally approximately at the mid-shaft level as well as a 
break on the plantar aspect at the neck of the metatarsal.  
Dr. Pirotta noted that the veteran was placed in a below knee 
fiberglass cast, and the doctor stated that he expected that 
in six weeks the bone would be adequately healed.

In a June 1996 statement, Dr. Pirotta indicated that he had 
seen the veteran repeatedly for chronic instability of his 
left ankle as well as a fracture of the fifth metatarsal 
bone.  He indicated that dorsiflexion of the veteran's left 
ankle was to 0 degrees and plantar flexion to about 30 
degrees.

Based on it review of the foregoing evidence, the Board 
denied an increased rating for the service-connected ankle 
condition, which was rated as 20 percent disabling, in a 
February 1997 decision.

On an April 1997 VA examination report, the examiner noted 
that the veteran's feet and ankles were quite mobile.  On the 
right side, there was 30 degrees of dorsiflexion and 45 to 50 
degrees of plantar flexion.  Inversion and eversion showed an 
equal range of 30 degrees.  On the left, dorsiflexion was to 
approximately 15 degrees, plantar flexion to 40 degrees, 
inversion to 30 degrees, and eversion to 15 to 20 degrees.  
The examiner was unable to elicit any abnormal movement of 
the tendons in the retromalleolar area.  Both ankles were 
stable on testing for anterior and posterior instability.  No 
pain was volunteered during the range of motion testing of 
the left foot.  The examiner noted that x-rays of the left 
ankle reflected evidence of the prior surgical procedure and 
spur formation at the anterior edge of the tibia.  X-rays of 
the left foot showed a healed fracture of the 5th metatarsal 
in the distal one-half.  There was shortening of the 
metatarsal but good alignment was present.  Diagnoses 
included left ankle injury, presumed severe lateral ligament 
sprain, avulsion fracture, remote; postoperative ligamentous 
reconstruction with internal fixation, remote; and fracture, 
5th metatarsal, remote, healed.  The examiner noted that the 
current nature of the left foot disorder was that the veteran 
had a healed left fracture of the 5th metatarsal that was in 
a functional position.

In a May 1997 rating decision, the RO, among other things, 
assigned an initial noncompensable disability rating for the 
service-connected fracture, left 5th metatarsal, remote, 
healed.  The veteran appealed the assignment of the 
noncompensable rating to the Board, alleging that it should 
be higher.

In June 1999, the RO scheduled the veteran for a routine 
future examination to assess the current level disability 
resulting from his service-connected left ankle disability.  
The June 1999 examiner noted the history of the surgical 
procedure on the left ankle and the fracture to the left 5th 
metatarsal.  The veteran that the surgical procedure seemed 
to help his ankle but that he now had trouble with the 
lateral ligament popping our over the lateral malleolus 
frequently.  The veteran did not use a cane or crutch.  He 
estimated that he could stand for 2 or 3 hours and walk a 
moderate distance before having to get off his feet.  He 
reported a dull ache in the ankle most of the time but when 
the ligament pops over the lateral malleolus, he felt a sharp 
stinging burning pain that he claimed "drops me to my 
knees".  He alleged weakness, stiffness, occasional 
swelling, instability, and fatigability with lack of 
endurance.

The examiner's functional assessment was a light residual 
functional capacity (RFC) reduced from medium for purposes of 
chronic pain.  The examiner explained that, under a light 
RFC, the veteran should be able to stand or walk 6 hours of 
an 8 hour work day if given appropriate rest periods.  He 
also should be able to sit 6 hours of an 8 hour work day with 
appropriate rest periods.  The examiner stated that the 
veteran should do no repetitive or power pedal work with the 
left lower extremity.

On physical examination of the left ankle, the veteran was 
limping on the left leg; station was normal.  He tended to 
limp on the left leg on heal and toe testing.  There was 
moderate severe lateral instability of the ankle.  There was 
some mild swelling and tenderness of the entire ankle joint.  
The left foot strength was graded 4 of 5 compared to 5 of 5 
on the right.  There was some moderate enlargement of the 
joint.  Range of motion testing reflected dorsiflexion to 20 
degrees, plantar flexion to 40 degrees, inversion to 30 
degrees, and eversion to 20 degrees.  The veteran stated that 
he did not recall pain during range of motion testing.  The 
diagnosis was status post sprain of the left ankle, status 
post Elmslie surgical procedure, unstable left ankle, and 
mild degenerative joint disease.  X-rays showed post 
traumatic and post operative changes.  The degenerative 
changes were described as mild.  

In a July 1999 rating decision, the RO continued the 20 
percent rating for the left ankle disability, and the veteran 
appealed that decision to the Board, alleging that the rating 
for his left ankle disability should be higher.

In a September 1999 statement, R. E. Shaw, D.C., expressed 
the opinion that the surgical intervention performed on the 
right ankle created right leg deficiency.  He stated that 
this in turn had caused a back disorder and that this 
condition had caused disruption of the veteran's employment 
on numerous occasions and that, in Dr. Shaw's opinion, the 
veteran's disability percentage should be increased.  On an 
undated prescription form, Dr. Pirotta indicated that there 
was a limb length disparity of 1/2 inch, with the right leg 
being the shorter.

In an August 2000 letter, Dr. Myers stated that he had 
recently examined the veteran for follow up after having last 
seen him in 1995.  He stated that there had been no change in 
the veteran's condition.  Dr. Myers expressed the opinion 
that the veteran's leg length discrepancy precluded him from 
working on his feet and in any capacity whatsoever.

In a statement dated in September 2000, Dr. Shaw reported 
that there had been no change in the veteran's condition and 
that he continued to have pain and disruption of employment.

On an October 2000 VA examination report, the examiner noted 
that the veteran reported that he had been working driving a 
concrete truck and that when he was walking on loose gravel 
in a construction area, the left ankle was prone to give way 
but he also stated that it would turn easily even on flat 
concrete surfaces.  He reported that he had no stiffness in 
the ankle but instead the ankle seemed loose.  He stated he 
had to wear high-top boots to support the ankle.

On physical examination, he walked with a limp on the left 
lower extremity.  The left foot was in a slight valgus 
position.  There was slight depression of the longitudinal 
arch.  Range of motion testing of the left ankle reflected 20 
degrees dorsiflexion and 45 degrees plantar flexion which the 
examiner noted was normal as compared to the other side.  
Inversion and eversion of the ankle suggested some tightness 
with the foot in the neutral position and in inversion when 
compared with the opposite side.  The range of motion was 
still comparable to the other side.  The examiner noted that 
whether the veteran inverted and everted, there was a 
subluxation of tissue out of the retinaculum posterior to the 
fibula that almost completely swept over the lateral 
malleolus, indicating laxity in the lateral stabilizing 
tissues.  Palpitation of the left foot revealed no area of 
deformity or specific area of sensitivity to palpation.  
X-rays were obtained and revealed a healed fracture of the 
fifth metatarsal with some shortening.  Excellent overall 
alignment of the metatarsal was present.  Diagnoses included 
fracture, 5th metatarsal, left, healed, in good position and 
alignment; instability of the left ankle; postoperative 
Elmslie procedure; soft tissue subluxation, lateral 
stabilizing structures, left ankle.

The examiner noted that the veteran's fractured metatarsal 
had healed and his severity of impairment from this area was 
extremely mild.  The degree of impairment of symptoms coming 
from the left ankle were moderately severe but could range to 
extreme if the veteran had collapse of the ankle secondary to 
the existent instability.  The examiner stated that the 
veteran had functional limitation secondary to the ankle 
because of the mechanical instability and exposure to falls 
resulting from the instability.  The examiner also noted that 
the range of motion testing done on examination for the left 
foot and ankle had been for both active and passive motion, 
and that the left foot did not demonstrate limitation of 
motion due to pain, weakened movements, excessive 
fatigability, or incoordination.  The left ankle had 
limitation of motion due to pain, weakened movement and 
incoordination, and fatigability would result from overuse.  
No range of motion was attributable to the metatarsal unit, 
as such was not possible.

A report from a private physician, Robert C. Thompson, M.D., 
dated in June 2001, reflects the history of the left ankle 
surgery in 1987, the continued instability of the left ankle, 
and the subsequent development of further breakdown of the 
structures of the left ankle.  Dr. Thompson noted that he 
took independent x-rays which showed severe degenerative 
changes of the medial malleolus, with modifications of the 
surface of the talus.  Also noted were marked changes within 
the fibula laterally, the presence of a retention-type screw 
and washer in his calcaneus.  There was breakdown of the 
anterior lip of the tibia, seen best in the lateral view.  
Dr. Thompson noted a 9 mm leg length discrepancy.  Dr. 
Thompson described the left ankle as having "severe 
degenerative changes and instability" and as being a 
"severely damaged ankle".

In March 2002, the veteran submitted several lay statements 
from friends and relatives who stated that they had witnessed 
the problems the veteran has with instability of the ankle 
including episodes where the ankle turned or gave way causing 
the veteran to fall.

In August 2002, the Board received additional medical 
evidence from the veteran which consisted of two notes from 
Dr. Pirotta concerning office visits the veteran made to the 
doctor in February and June 2002.  In February 2002, the 
veteran complained of continued ankle instability of his left 
lower extremity.  The doctor noted that the original 
operation was performed in 1987 to try to stabilize the ankle 
but the operation did not help and the veteran had had 
multiple falls since then.  A ligament clicks and pops and 
causes the veteran shooting pain.  The assessment was extra 
bone noted on the left lateral ankle area; mild sprain of the 
entire lower extremity; pain on palpation of the lateral 
ankle joint; chronic instability by history; and pain in the 
left limb.

In June 2002, the veteran presented for follow up for 
continued pain and arthritis associated with the left lower 
extremity.  He reported that he was afraid that he had broken 
his left foot again after he fell going off his stairs into 
the backyard.  He wanted to have that assessed.  Objectively, 
the doctor noted that the veteran had a history of ankle 
instability.  Diagnoses included chronic ankle instability, 
left lower extremity.

Analysis.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.1.  In considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of 
the whole-recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  
38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

The veteran's service-connected postoperative residuals, 
Elmslie procedure, left ankle with degenerative changes is 
evaluated in the VA Schedule for Rating Disabilities under 
Diagnostic Code 5010-5271, the first number representing 
traumatic arthritis and the second representing the criteria 
under which the residual impairment resulting from the 
arthritis is rated.  38 C.F.R. §§ 4.27, 4.71a, Diagnostic 
Code 5010-5271.  The criteria under Diagnostic Code 5271 
provide a 10 percent rating for moderate limitation of motion 
of either ankle and a 20 percent rating for marked limitation 
of motion of either ankle.  38 C.F.R. § 4.71a, Diagnostic 
Code 5271.  The 20 percent rating presently assigned for the 
service-connected left ankle is the highest schedular 
evaluation under Diagnostic Code 5271.  Moreover, a higher 
rating is not afforded under the criteria for rating 
arthritis where limitation of motion does not meet the 
requirements for a compensable rating under the criteria for 
the specific joint involved because the highest rating under 
that criteria for limitation of motion of a major joint such 
as the ankle is 10 percent.  38 C.F.R. §§ 4.45, 4.71a, 
Diagnostic Code 5010.

In addition, a 20 percent is the highest schedular rating 
available for other disabilities affecting the ankle 
including marked deformity resulting from malunion of os 
calcis or astragalus; astragalectomy; and ankylosis of the 
subastragalar or tarsal joint in a poor weight bearing 
condition.  Higher ratings may be assigned for ankylosis of 
the ankle in certain specified positions.  Ankylosis is 
"[s]tiffening or fixation of a joint as the result of a 
disease process, with fibrous or bony union across the 
joint." Stedman's Medical Dictionary 93 (26th ed. 1995)).  
Although some limitation of motion of the left ankle has been 
shown in this case, there is no evidence of ankylosis of the 
ankle.  In other words, there is no evidence in this case 
that the ankle joint is fixed or immobile.  Therefore, a 
higher rating may not be assigned under the criteria provided 
for ankylosis of the ankle.

Although a 20 percent rating is presently assigned for marked 
limitation of motion, recent medical evidence has not shown 
marked or severe limitation of motion.  Normal range of ankle 
dorsiflexion is to 20 degrees, and normal range of plantar 
flexion is to 45 degrees.  38 C.F.R. § 4.71, Plate II.  On 
the April 1997 VA examination, the examiner noted that the 
ankles were quite mobile.  Dorsiflexion of the left ankle was 
to approximately 15 degrees, and plantar flexion to 40 
degrees.  On the June 1999 VA examination, dorsiflexion was 
to 20 degrees, and plantar flexion to 40 degrees.  On the 
October 2000 VA examination, there was 20 degrees 
dorsiflexion and 45 degrees plantar flexion which the 
examiner noted was normal as compared to the other side.  It 
was also a normal range of motion for VA rating purposes 
under the criteria for rating limitation of motion of the 
ankle.

Nevertheless, the Board notes that, in the most recent 
medical reports of record, examiners have described the 
disability of the veteran's ankle as severe.  However, the 
primary impairment affecting the ankle throughout the years, 
as documented in the medical records noted in this decision 
above, is not limitation of motion but instability of the 
joint.  The rating schedule does not provide criteria 
specifically for rating instability of the ankle joint.  
However, ratings higher than 20 percent are provided for 
ankle disability resulting from impairment of the tibia and 
fibula.  38 C.F.R. § 4.71a, Diagnostic Code 5262.  
Specifically, a 30 percent rating may be provided under this 
criteria for malunion of the tibia and fibula which results 
in a marked ankle disability, and the highest, or 40 percent 
rating, is provided for nonunion of the tibia and fibula, 
with loose motion, requiring a brace.

Although the evidence in this case does not reflect malunion 
of the tibia and fibula, it does show impairment to those two 
bones on the left.  In his June 2001 report, Dr. Thompson 
noted that recent x-rays showed severe degenerative changes 
of the medial malleolus, which is located on a very low, 
perhaps the lowest, point on the tibia.  Dr. Thompson also 
specifically noted marked changes within the fibula laterally 
as well as breakdown of the anterior lip of the tibia.  
Accordingly, the Board concludes that an increased rating to 
30 percent, but not higher, may be granted analogously under 
the criteria for rating impairment of the tibia and fibula 
for the severe instability of the ankle noted in this case.  
See 38 C.F.R. § 4.20.

The highest, or 40 percent rating is not warranted because 
the veteran is not shown to have a degree of disability 
comparable to that resulting from nonunion of the tibia and 
fibula, with loose motion, requiring a brace.  In this 
regard, the Board notes that on the June 1999 VA examination 
report, the examiner noted that the veteran did not use a 
cane or crutch and the functional assessment of the left 
ankle was such that the veteran should be able to stand or 
walk 6 hours of an 8 hour work day if given appropriate rest 
periods.  Moreover, the October 2000 VA examiner noted that 
impairment of symptoms coming from the left ankle were 
moderately severe but could range to extreme if the veteran 
had collapse of the ankle secondary to the existent 
instability.  The most recent medical evidence of record from 
Dr. Pirotta reflects continued instability of the left ankle.  
The Board concludes that this level of impairment is 
adequately compensated by the 30 percent rating for a marked 
ankle disability and does not more nearly approximate the 
highest or 40 percent rating for nonunion of the tibia and 
fibula.  38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5262.

Moreover, the Board concurs with the RO's conclusion that 
there is no evidence of exceptional or unusual circumstances 
in this case which could support an extraschedular rating for 
the left ankle disability.  Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996) (noting that the Board is not precluded from 
affirming a conclusion of the RO that the criteria for 
extraschedular consideration have not been met); VAOPGCPREC 
6-96 at para. 18 (Aug. 16, 1996).  Section 3.321(b)(1) 
provides that in the exceptional case "where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is:  A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."

In this case, there is no indication that the disability 
picture associated with the left ankle disability is so 
exceptional or unusual that the normal provisions of the 
rating schedule do not adequately compensate the veteran for 
such disability.  The Board has granted an increased rating 
in this case under schedular criteria providing a 30 percent 
rating for marked ankle disability.  Moreover, the left ankle 
disability has not resulted in frequent hospitalization or 
marked interference with employment.  The medical evidence on 
file describes severe left ankle instability, and the 30 
percent rating under Diagnostic Code 5262 contemplates a 
marked ankle disability resulting from a malunion of the 
tibia and fibula.  The evidence does not reflect other 
symptomatology associated with the veteran's left ankle 
disability which would warrant increased compensation, and 
there is simply no indication that symptoms attributable to 
the left ankle disability have resulted in such extreme 
impairment as to warrant an extraschedular evaluation.  
Accordingly, referral for consideration of a rating in excess 
of 30 percent under 38 C.F.R. § 3.321(b)(1) is not warranted.





	(CONTINUED ON NEXT PAGE)



ORDER

An increased disability rating for service-connected 
postoperative residuals, Elmslie procedure, left ankle with 
degenerative changes, to 30 percent, but not higher, is 
granted, subject to the laws and regulations governing the 
payment of monetary awards.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

